In a negligence action to recover damages for personal injuries, etc., defendant Consolidated Edison appeals from an order of the Supreme Court, Queens County, dated February 24, 1976, which denied its motion for summary judgment. Order modified by adding thereto a provision that the denial of the appellant’s motion is without prejudice to its renewal after the completion of discovery proceedings. As so modified, order affirmed, without costs or disbursements. While we believe, under the circumstances presented here, that Special Term’s denial of the appellant’s motion for summary judgment was not improper at this stage of the action, we also believe that the appellant should have the opportunity to renew its motion after the completion of discovery proceedings. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.